Citation Nr: 0433443	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
in the head and neck, claimed as due to exposure to herbicide 
agents.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969, to include a tour of duty in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision, which denied service 
connection for squamous cell carcinoma of the posterior 
pharynx, claimed as throat cancer.  

In July 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition in this 
proceeding for VA.  A transcript of the hearing has been 
associated with the claims file.  At the hearing, the veteran 
submitted additional medical evidence in the form of a 
private doctor's statement dated in July 2004.  An 
appropriate waiver of initial RO consideration of the 
evidence accompanied this statement.  38 C.F.R. § 20.1304(c) 
(2001); see also 69 Fed. Reg. 53807, 53808 (September 3, 
2004) (final rules that essentially reinstate 38 C.F.R. 
§ 20.1304(c), which had been amended in January 2002 to allow 
the Board to consider additional evidence without having to 
refer the evidence to the RO for initial consideration, and 
without having to obtain the appellant's waiver.)  

Additionally at the hearing, the veteran submitted a 
statement that indicates his intent to withdraw his claim of 
service connection for post-traumatic stress disorder, which 
was also on appeal.  See 38 C.F.R. § 20.204.  Thus, the sole 
issue for appellate consideration is squamous cell carcinoma.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that squamous cell carcinoma 
of the head and neck was first clinically manifest many years 
after the veteran's discharge from active service, and has 
been shown to be related etiologically to exposure to 
herbicides (Agent Orange) in active service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the head and neck was due to 
disease or injury that was incurred in or aggravated by 
service, and may also be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty to 
assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

A.  Factual Background

The veteran served on active duty from March 1968 to October 
1969, to include a tour of duty in the Republic of Vietnam.  
Such service merited several awards, to include Vietnam 
Campaign Medal with device, Combat Action Ribbon, and the 
Purple Heart Medal.  Service medical records do not show any 
complaints, clinical findings, or diagnosis of squamous cell 
carcinoma, in the region of the head or neck.  

Post-service, private reports and medical statements dated in 
August 2002 and September 2002 show that the veteran was seen 
with a neck mass on the left side, which was worked up and 
found to be metastatic oral cancer.  Pathology reports, CAT 
scans, and MRI reports showed a large tumor extending from 
his lateral pharynx to the base of his tongue to his 
eustachian tube.  Biopsies revealed squamous cell carcinoma 
of the lateral and posterior pharynx as well as the left 
supraglottic area.  In September 2002, G. F., M.D., Ph.D., 
indicated that the veteran had recently been diagnosed with 
squamous cell carcinoma involving the posterior pharynx with 
cervical lymph node involvement.  In September 2002, G. P., 
M.D., indicated that the etiologic reason for the veteran's 
cancer was unclear because cancers of the larynx and oral 
cavity were often found in patients who smoke and drink but 
the veteran has never smoked and did not drink.  The doctor 
then noted the veteran's significant exposure to Agent Orange 
in Vietnam, and observed that exposure to chemical products 
was clearly associated with the development of his type of 
tumor.  

In an October 2002 statement, Dr. G.P. indicated that there 
had been some questions raised as to the exact origin of the 
veteran's tumor.  It was the doctor's feeling that the origin 
was in the veteran's lateral pharyngeal wall in the 
supraglottic area, which spread to the lymph nodes in his 
left neck.  (Dr. G.F., in a February 2003 statement, 
concurred with such statement from the veteran's treating 
surgeon as to the origin of the tumor.)  In an October 2002 
statement, Dr. G.F. indicated that he was a medical 
oncologist currently caring for the veteran.  He stated that 
the veteran had recently been diagnosed with head and neck 
cancer that involved cervical lymph nodes and "appears to 
have originated in the laryngeal area."  In yet another 
October 2002 statement, B. M., M.D., briefly summarized the 
discovery of the veteran's squamous cell carcinoma.  He noted 
that the "exact epicenter" of the cancer was not clear but 
that there was "certainly concerning proximity to the 
larynx, base of tongue and lateral pharyngeal wall."  He 
added that it was "highly unusual" for such disease to have 
occurred in the absence of a tobacco and alcohol history and 
that the veteran's known military exposure to Agent Orange 
was "certainly suspect."

In a January 2003 VA examination report, the examiner noted 
that the veteran did not appear for the examination and that 
he would evaluate the veteran based on records in the claims 
folder alone.  The examiner noted that it appeared that the 
veteran had developed a posterior pharyngeal wall carcinoma 
that metastasized to the nodes of the neck.  The examiner 
stated that the "exact location as to where the cancer first 
started would be almost impossible to determine," as was 
noted in one of the physician statements.  Without having 
seen the veteran, the examiner stated that there did not 
appear to be any extension into the larynx, trachea, 
bronchus, or lung at that point.    

In a February 2003 letter, C. S., M.D., provided a treatment 
summary of the veteran.  In a March 2003 letter, W. B., M.D., 
stated that while the exact cause of the veteran's head and 
neck cancer may not be known, it was at least as likely as 
not that the cancer may have been caused by herbicide 
exposure in the past.  

In March 2003, the veteran submitted statements and medical 
treatise information obtained from the Internet to the effect 
that he had cancer of the supraglottic area of the larynx, 
which was one of three main parts of the larynx and thus a 
disease that may be considered presumed to have arisen from 
herbicide exposure.  

In July 2003, the VA Director, Compensation and Pension 
Service (C & P), referred the veteran's case to the Under 
Secretary for Health for an opinion as to whether it was 
likely, unlikely, or as likely as not that the veteran's 
squamous cell carcinoma resulted from exposure to herbicides 
during service.  

In August 2003, the Chief Public Health and Environmental 
Hazards Officer (Susan Mather, M.D., M.P.H.) responded with a 
medical opinion.  She noted that while there was some 
uncertainty about the site of origin of the primary tumor, 
most of the medical records in the claims file suggested that 
it originated in the pharynx rather then the larynx.  She 
noted that the Institute of Medicine (IOM), National Academy 
of Sciences, found that there was inadequate or insufficient 
evidence to determine whether an association existed between 
herbicide exposure and pharyngeal cancer.  Given that VA by 
law and precedent gave weight to such a finding of the IOM, 
she could not state that it was likely or at least as likely 
as not that the veteran's cancer apparently of pharyngeal 
origin was the result of exposure to herbicides in Vietnam.  
In light of this opinion, the C & P Director found that 
service connection for pharyngeal cancer due to exposure to 
herbicides was not warranted.  

In an October 2003 statement, Dr. G.P. indicated that "with 
a high degree of certainty" the veteran's head and neck 
cancer was caused by exposure to Agent Orange.  He based such 
opinion on the fact that the veteran's only risk factor for 
the cancer was exposure to Agent Orange, because he had never 
used any alcohol products or smoked.  The doctor also 
described his considerable experience in treating head and 
neck malignancy and his involvement with the original VA 
study using chemotherapy and radiation with the preservation 
of the larynx, at which time he became aware of the Agent 
Orange issue.  

In a November 2003 statement, Dr. C.S. indicated that cancers 
of the veteran's type were described as being in the upper 
aerodigestive tract, with predominant malignant lesions in 
these areas considered to be squamous cell carcinoma.  She 
noted that head and neck cancer patients were characterized 
by high risk of developing second primary malignancies.  She 
noted that a majority of these malignancies occurred in 
carcinogen-exposed tissue including the esophagus, lung, and 
remaining upper aerodigestive tract.  She further noted that 
the "lining cells of the combined aerodigestive tract are 
the same with many carcinogens to be in common for initiating 
malignancies."  In view of the foregoing, she argued that 
the veteran's cancer should be grouped in the upper airway 
diseases now "accepted" for Agent Orange exposure.  She 
found this particularly compelling in the veteran's case 
because he gave no history of tobacco and alcohol use, which 
were considered two of the most common carcinogens of this 
process other than herbicides.  

At a Board hearing in July 2004, the veteran testified that 
Agent Orange was the cause of his squamous cell carcinoma.  
He indicated that he has never smoked and that he did not 
drink.  He described the treatment he underwent for the 
cancer and his current problems with swallowing.  He noted 
that his doctors have attributed his cancer to Agent Orange, 
or herbicide, exposure.  The veteran's wife also testified in 
regard to the veteran's cancer treatment and doctor opinions 
relevant to his type of cancer.  

At the hearing, the veteran submitted a private doctor's 
statement, dated in July 2004.  In that statement, Dr. G. P. 
indicated that the veteran was a longstanding patient of his 
who was initially seen in 2001 with a very indistinct lesion 
of his upper airway that was found to be a squamous cell 
carcinoma originating in his lateral pharyngeal wall with a 
spread to the lymph nodes in the neck.  He subsequently 
underwent treatment with a good outcome, although it has left 
the veteran with a significant disability manifested by pain 
in the area and difficulty swallowing.  The doctor noted his 
medical credentials and training experiences, to include 
treatment of head and neck malignancies, and asserted that 
the veteran's type of cancer occurred via the same mechanism 
as voice box (laryngeal) cancer.  He opined that the entire 
upper airway tree should be covered under the Agent Orange 
"protocol" and that it was highly likely, particularly as 
the veteran had no other significant risk factors, that his 
type of cancer was caused by Agent Orange.  

B.  Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The Board has considered the veteran's contentions as well as 
his medical history, and finds that there is convincing 
evidence to show that his squamous cell carcinoma of the head 
and neck is related etiologically to exposure to herbicides 
(Agent Orange) during his period of active service.  
Preliminarily, it is noted that the veteran is presumed to 
have been exposed to a herbicide agent because he had active 
service in the Republic of Vietnam during his period of 
service from March 1968 to October 1969.  

Service medical records do not show diagnosis or treatment 
for squamous cell carcinoma.  Post-service records show 
treatment for squamous cell carcinoma of the head and neck 
beginning in August 2002, nearly 33 years following the 
veteran's service discharge in October 1969.  As a veteran 
with exposure to herbicide agents, his cancer will be 
presumed to have been incurred in service if it is shown to 
be a respiratory cancer (i.e., of the larynx, etc.).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  VA 
regulations, however, do not specifically provide for 
presumptive service connection in cases of cancer of the 
pharynx.  Id.  In this regard, the record presents 
discrepancies over the location of the veteran's primary 
squamous cell carcinoma.  

The record contains medical evidence showing that the 
veteran's squamous cell carcinoma was both a pharyngeal 
cancer and a laryngeal cancer.  Several private doctors who 
have treated the veteran have expressed various opinions with 
regard to the origin of his tumor.  They have described the 
veteran's cancer as that arising in the posterior pharynx; 
that it originated in the lateral pharyngeal wall in the 
supraglottic area; that it originated in the laryngeal area; 
that origin is unclear but certainly near to the larynx, base 
of tongue, and lateral pharyngeal wall; and that it was of 
the upper aerodigestive tract.  A VA examiner also observed 
that the cancer appeared to have developed in the posterior 
pharyngeal wall but added that ascertaining the exact 
location would be almost impossible.  The examiner moreover 
did not have the benefit of physically examining the veteran, 
as had the veteran's private treating doctors.  Dr. Mather of 
the VA, who also did not personally examine the veteran, felt 
that most of the veteran's medical records suggested that his 
cancer originated in the pharynx rather than the larynx.  

The Board has herein undertaken a longitudinal review of the 
file and considered the medical opinions provided by private 
and VA doctors.  The Board attaches great weight to the 
veteran's private treating doctors, whose medical specialty 
is squamous cell carcinoma of the head and neck, who have 
personally examined the veteran, and who have proffered 
opinions on the origin of his squamous cell carcinoma.  
Further, the VA examiner in January 2003 recognized that 
determining whether the cancer originated in the pharynx or 
larynx may not be possible.  In view of the foregoing, and 
resolving any doubt in the veteran's favor, the Board 
concludes that his squamous cell carcinoma of the head and 
neck may be related presumptively to herbicide exposure 
during active service, and that service connection is thus 
warranted under the provisions of  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e). 

In any case, there is convincing medical evidence of record 
to show that the veteran's squamous cell carcinoma of the 
head and neck developed directly as a result of his exposure 
to herbicides such as Agent Orange during service, such that 
service connection is warranted alternatively under different 
regulations than the presumptive regulations discussed herein 
above.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); see also 
Combee, supra.  

In that regard, the veteran has submitted proof of direct 
causation.  As noted above, his private doctors have 
furnished opinions that his squamous cell carcinoma was 
associated with his exposure to Agent Orange in Vietnam, to 
the exclusion of any other risk factor.  One doctor 
pronounced his belief "with a high degree of certainty."  
In fact, the doctors remarked that the veteran's disease was 
"highly unusual" in the face of his abstinence from smoking 
or drinking.  While Dr. Mather of VA furnished a conflicting 
opinion, essentially stating that the veteran's cancer was 
not at least as likely as not the result of herbicide 
exposure in Vietnam, such opinion was based on the 
presupposition that the cancer originated in the pharynx.  
Further, her opinion essentially recites the current finding 
of the IOM, National Academy of Sciences, upon which the 
presumptive service connection regulations are based.  In any 
event, the veteran's treating doctors have specialized 
knowledge of cancers such as the veteran's, and one of his 
doctors in particular has described his involvement with a VA 
study involving such malignancies and an awareness of the 
Agent Orange issue.  

In sum, the Board concludes that the evidence demonstrates 
that the veteran's squamous cell carcinoma of the head and 
neck is related etiologically to Agent Orange exposure during 
active service, and that service connection is warranted on 
both direct and presumptive bases.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




ORDER

Service connection for squamous cell carcinoma in the head 
and neck is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



